DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 22-24,36-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of figures 15-17, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/6/2021
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the adhesive, claim 28 and the foam core surrounded by fiberglass and polymeric skin, claim 29, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 
The drawings were received on 8/16/2021.  These drawings are not approved.
The addition of two reference numerals does not illustrate the claimed invention which includes “adhesive in the gap”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 24-25, 30, 34,35,38-39,42-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marinelli in view of either of Wuerfel III or Ziegler et al., US 20110204611,and either of  Synck or  McPherson, US 2007/0204550.
Marinelli has the claimed cargo vehicle flat bed floor by bracket 122 attached to the side of the beam with support beams 16 and rail 42, open ended as to a joint therebetween.  Marinelli is deemed to have beams 16 spaced along the length of the bed as is common knowledge in this art.
Applicant may seasonally challenge, for the official record in this application, this and any other statement of judicial notice in timely manner in response to this office action.  Please specify the exact statement to be challenged.  Applicant is reminded, with respect to the specific challenge put forth, of the duty of disclosure under Rule 56 to disclose material which is pertinent to patentability including claim rejections challenged by applicant.
It would have been obvious at the time of filing of applicant to provide in Marinelli  al. the composite beams 21 of either of Wuerfel III (also spaced along the length of the bed) or Ziegler et al. 2 in order to reduce weight and save fuel.
It would have been further obvious at the time of filing of applicant to provide in the combination above to mount the beam 53 to a side rail 63 via angle brackets 9/10 of Synck or 57 of McPherson with first and second plates coupled to the beam at front and rear sides and third and fourth plates coupled to the rail with fastener rivet of Synck or  49 as taught by McPherson in order to assembly a cross beam to a rail in a known manner using conventional angle brackets.
As to claims 34-35  adding walls to a cargo floor is common knowledge in this art to contain and protect the cargo.
As to claims 38,39, Synck have fastener 8 and McPherson have fastener 49, both removably coupled to the rail of the combination, claim 42.
As to claim 43, the fasteners 8,49 enter a hole.
As to claim 45, the floor above the rails of each combination comprises a recessed area along with the rails.
As to claim 46, each L-shaped bracket with a respective plate along each of the rails and the third plate of one of the plates of one of the brackets is within the recessed area.
Claims 26, 30,31, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marinelli in view of either of Wuerfel III or Ziegler et al., US  as applied to claims 21 and 38 above, and further in view of Booher, US 9,399, 492.
McPherson welds at 67 to the cross members.
It would have been obvious at the time of filing of applicant to provide in the combination above adhesive bonding as taught as alternative to welding by Booher at paragraph 18 as a known technique in this art.
As to claim 31, Booher teaches a flat bed with channel “CP”.
Claims 27-28, 41, is/are rejected under 35 U.S.C. 103 as being unpatentable over Marinelli in view of either of Wuerfel III or Ziegler et al., US 20110204611,and either of  Synck or  McPherson, US 2007/0204550 and Booher as applied to claim 26 above, and further in view of Yoon et al., US 2006/0144014, claim 27 and Yoon et al.  in view of Czinger et al.,US 2016/0016229, claim 28.
It would have been obvious at the time of filing of applicant to provide in any combination above protrusions 5 as taught by Yoon et al.  in order to allow ample adhesive between the plate and beam and further obvious to provide in that combination a port to inject adhesive as taught by Czinger et al. at paragraph 57 to allow adhesive fill.
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marinelli in view of either of Wuerfel III or Ziegler et al., US 20110204611,and either of  Synck or  McPherson, US 2007/0204550 as applied to claim 21 above, and further in view of Lewit et al., US 5429066.
It would have been obvious at the time of filing of applicant to provide in any combination above a composite material of foam core surrounded by fiberglass and polymeric resin as taught by Lewit et al. as a known composite material.
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marinelli in view of either of Wuerfel III or Ziegler et al., US 20110204611,and either of  Synck or  McPherson, US 2007/0204550  and Booher as applied to claim 31 above, and further in view of Plazek, 2011/0293386.
It would have been obvious at the time of filing of applicant to provide in the combination above to provide a winch track 24 as taught by Plazek in order to secure cargo.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable Marinelli in view of either of Wuerfel III or Ziegler et al., US 20110204611,and either of  Synck or  McPherson, US 2007/0204550 as applied to claim 30 above, and further in view of Chieger., US 4049285.
It would have been obvious at the time of filing of applicant to provide in any combination above a nail strip as taught by Chieger in order to secure cargo.
Response to Arguments
Firstly reference numerals in the drawing do not illustrate the claimed invention.
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The argument regarding the Hurst reference is noted and new references are cited.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lewit et al. US6,911,252, cited by applicant, details another composite beam.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS H PEDDER whose telephone number is (571)272-6667.  The examiner can normally be reached on 4:30-1pm.  The fax number for the examiner is 571-273-6667. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
DENNIS H. PEDDER
Examiner
Art Unit 3612



DHP
8/19/2021